DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the Broadest reasonable interpretation of the “computer readable storage medium” encompasses signals per se.
The specification discloses that computer readable storage medium as non-exhaustive and non-limiting examples (see Paragraph 0041 of the specification:  implementation … “such as” , RAM, ROM, and … etc.. ). A claim whose Broadest reasonable interpretation covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  See MPEP 2106.03(II).
The Examiner suggests amending the claim(s) to include “non-transitory” medium.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 13-18 are rejected under 35 U.S.C. 102 (b).
Claim limitation “logic to” (claim 13) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In claim 13, the limitations related to access a remote address range and access a shared address range are software functions without recitation any hardware and structures to perform the software functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 14-18 are rejected based on dependency from claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14, 18-20, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalf et al. (US 20140281243 A1), in view of Pavagada Visweswara et al. (US 20220066829 A1), further in view of Kirk (US 5875464 A).  
Regarding Claim 1, Shalf teaches 
A system on chip (SoC) comprising: (Shalf [0014] The processor cores 110 are interconnected via a Network-on-Chip (NoC) architecture.) 
a network on chip (NoC); a plurality of processors coupled to the NoC; and a plurality of memories coupled to the NoC, wherein each memory in the plurality of memories corresponds to a processor in the plurality of processors, and wherein at least one memory in the plurality of memories includes a set of instructions, which when executed by at least one processor in the plurality of processors, cause the at least one processor to: (Shalf [0014] The processor cores 110 are interconnected via a Network-on-Chip (NoC) architecture. The NoC connects the processor cores 100 to each other to enable inter-processor communication and memory addressing.)
determine runtime memory requirements of an artificial intelligence (Al) application, define a remote address range for the plurality of memories based on the runtime memory requirements (Shalf [0017] Each of the processor cores 110 includes a local memory 114 and a local cache 118. [0018]  Each of the local memories 114 is located in a different location. Thus, each of the local memories 114 is a distance away from any other location, e.g. the location of a particular processor core 110. Different local memories 114 are different distances from a particular processor core 110. [0064] Cache coherence is also supported for explicitly labeled address-ranges (e.g., a subset of the entire address range), in order to isolate snooping traffic required if the entire address range were made cache-coherent.) 
and define a shared address range for the plurality of memories based on the runtime memory requirements, wherein the shared address range is aliased. (Shalf [0059] As for the local memory 114, the cache-lines can be tagged as shared or exclusive. Lines tagged as exclusive may not invoke the cache-coherence protocol to reduce overhead on the on-chip communication network, whereas lines tagged as shared may maintain on-chip coherence as a Non-Uniform Cache Architecture (NUCA) organization.  [0064] Cache coherence is also supported for explicitly labeled address-ranges (e.g., a subset of the entire address range), in order to isolate snooping traffic required if the entire address range were made cache-coherent.)
Shalf does not teach determine runtime memory requirements of an artificial intelligence (Al) application, define a remote address range for the plurality of memories based on the runtime memory requirements
However, Pavagada teaches determine runtime memory requirements of an artificial intelligence (Al) application, define a remote address range for the plurality of memories based on the runtime memory requirements (Pavagada [0010] detecting, by an optimization unit comprising processing circuitry and/or executable instructions configured in the embedded computing system, a launch of an AI application on the embedded computing system; retrieving a runtime profile corresponding to the AI application, the runtime profile indicating resource requirements for executing the AI application; and configuring a runtime environment of the embedded computing system for the AI application based on the runtime profile corresponding to the AI application. [0033] In an embodiment, the runtime environment 107 may correspond, for example, to a runtime state of the embedded computing system and may include libraries of various hardware resources 109 and software resources 111. As an example, the hardware resources 109 may include computing units and memory units.) 
Shalf and Pavagada are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shalf and Pavagada before him or her to modify the Shalf’s system with Pavagada’s teaching. The motivation for doing so would be (Pavagada [0002]) optimizing resource utilization in an embedded computing system executing a number of AI applications.
Shalf-Pavagada does not teach wherein the shared address range is aliased.
However, Kirk teaches wherein the shared address range is aliased. (Kirk Col. 9 line 67-Col. 10, line 3: In addition, the cache can be partitioned into eight individual caches each owned by one or more processes. This is done by restricting the cache hash range such that no two processes overlap) (i.e. the disclosed cache hash range renders obvious of the claims aliased because hash creates aliased address)
Shalf, Pavagada and Kirk are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shalf, Pavagada and Kirk before him or her to modify the Shalf-Pavagada’s system with Kirk’s teaching. The motivation for doing so would be (Kirk Col. 2, lines 34-39) The cache system provides a way of protecting a task's cache region to prevent other tasks in a multitasking environment from perturbing the cache, thus allowing all the benefits of a cache while also providing predictable cache execution times as necessary in real-time system performance.
Regarding Claim 2, Shalf, Pavagada and Kirk teach
The SoC of claim 1, further including mapping hardware, wherein the instructions, when executed, further cause the at least one processor to configure the memory mapping hardware to access the remote address range in a linear sequence. Shalf teaches remote address range (Shalf [0017, 0064] processor cores includes a local memory.  Each of the local memories is located in a different location in different distances from a particular processor core. Cache coherence is also supported for explicitly labeled address-ranges) (Kirk Col. 2, lines 46-50: The invention can be employed in a traditional computer system having a processor unit, a main memory and a cache memory buffer, by providing logic for remapping the cache memory buffer, and a plurality of registers for containing remapping information. Col. 13, lines 26-33:  Under the SMART cache partitioning scheme, a cache of size C is divided into S segments. These segments are then allocated to the N tasks in an active task set, where N may be greater than, equal to, or less than S. The cache is partitioned. so that a portion of the segments are contained in one partition referred to as the shared partition, and the remainder of the segments form the private partitions that are assigned to the performance-critical tasks (see FIG. 4 ).) (i.e. the mapping in Fig. 4 for partition 0-partition 6 are private partitions in a linear sequence)
Shalf, Pavagada and Kirk are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shalf, Pavagada and Kirk before him or her to modify the Shalf-Pavagada’s system with Kirk’s teaching. The motivation for doing so would be (Kirk Col. 2, lines 34-39) The cache system provides a way of protecting a task's cache region to prevent other tasks in a multitasking environment from perturbing the cache, thus allowing all the benefits of a cache while also providing predictable cache execution times as necessary in real-time system performance.
Regarding Claim 3, Shalf, Pavagada and Kirk teach
The SoC of claim 1, further including memory mapping hardware, wherein the instructions, when executed, further cause the at least one processor to configure the memory mapping hardware to access the shared address range in a hashed sequence. Shalf teaches shared address range (Shalf [0059, 0064] As for the local memory, the cache-lines can be tagged as shared or exclusive. Cache coherence is also supported for explicitly labeled address-ranges)  (Kirk Col. 2, lines 46-50: The invention can be employed in a traditional computer system having a processor unit, a main memory and a cache memory buffer, by providing logic for remapping the cache memory buffer, and a plurality of registers for containing remapping information. Col. 13, lines 26-33:  Under the SMART cache partitioning scheme, a cache of size C is divided into S segments. These segments are then allocated to the N tasks in an active task set, where N may be greater than, equal to, or less than S. The cache is partitioned. so that a portion of the segments are contained in one partition referred to as the shared partition, and the remainder of the segments form the private partitions that are assigned to the performance-critical tasks (see FIG. 4 ). Col. 9 line 67-Col. 10, line 3: In addition, the cache can be partitioned into eight individual caches each owned by one or more processes. This is done by restricting the cache hash range such that no two processes overlap.) (i.e. the mapping in Fig. 4 for shared partition, cache hash range is in a hashed sequence)
Shalf, Pavagada and Kirk are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shalf, Pavagada and Kirk before him or her to modify the Shalf-Pavagada’s system with Kirk’s teaching. The motivation for doing so would be (Kirk Col. 2, lines 34-39) The cache system provides a way of protecting a task's cache region to prevent other tasks in a multitasking environment from perturbing the cache, thus allowing all the benefits of a cache while also providing predictable cache execution times as necessary in real-time system performance.
Regarding Claim 4, Shalf, Pavagada and Kirk teach
The SoC of claim 1, wherein to define the remote address range and the shared address range, the instructions, when executed, further cause the at least one processor to create partitions in each of the plurality of memories. Shalf teaches remote address range and the shared address range (Shalf [0017-0018, 0059, 0064] processor cores includes a local memory. Each of the local memories is located in a different location in different distances from a particular processor core. As for the local memory, the cache-lines can be tagged as shared or exclusive. Cache coherence is also supported for explicitly labeled address-ranges) plurality of memories (Shalf [0017-0018] processor cores includes a local memory. Each of the local memories is located in a different location in different distances from a particular processor core.) (Kirk Col. 13, lines 26-33:  Under the SMART cache partitioning scheme, a cache of size C is divided into S segments. These segments are then allocated to the N tasks in an active task set, where N may be greater than, equal to, or less than S. The cache is partitioned. so that a portion of the segments are contained in one partition referred to as the shared partition, and the remainder of the segments form the private partitions that are assigned to the performance-critical tasks)
Shalf, Pavagada and Kirk are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shalf, Pavagada and Kirk before him or her to modify the Shalf-Pavagada’s system with Kirk’s teaching. The motivation for doing so would be (Kirk Col. 2, lines 34-39) The cache system provides a way of protecting a task's cache region to prevent other tasks in a multitasking environment from perturbing the cache, thus allowing all the benefits of a cache while also providing predictable cache execution times as necessary in real-time system performance.
Regarding Claim 5, Shalf, Pavagada and Kirk teach
The SoC of claim 4, wherein the partitions are to be identical across the plurality of memories. 
Shalf teaches plurality of memories (Shalf [0017-0018] processor cores includes a local memory. Each of the local memories is located in a different location in different distances from a particular processor core.) and Kirk teaches the SMART cache partitioning scheme (Kirk Col. 13, lines 26-33). (i.e. apply the SMART cache partitioning scheme to each and every of the plurality of memories, then the partitions of the plurality of memories are identical.)
Shalf, Pavagada and Kirk are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shalf, Pavagada and Kirk before him or her to modify the Shalf-Pavagada’s system with Kirk’s teaching. The motivation for doing so would be (Kirk Col. 2, lines 34-39) The cache system provides a way of protecting a task's cache region to prevent other tasks in a multitasking environment from perturbing the cache, thus allowing all the benefits of a cache while also providing predictable cache execution times as necessary in real-time system performance.
Regarding Claim 6, Shalf, Pavagada and Kirk teach
The SoC of claim 1, wherein to determine the runtime memory requirements, the instructions, when executed, further cause the at least one processor to compile the Al application for execution on one or more of the plurality of processors. (Pavagada [0010] detecting, by an optimization unit comprising processing circuitry and/or executable instructions configured in the embedded computing system, a launch of an AI application on the embedded computing system; retrieving a runtime profile corresponding to the AI application, the runtime profile indicating resource requirements for executing the AI application; and configuring a runtime environment of the embedded computing system for the AI application based on the runtime profile corresponding to the AI application. [0011] The optimization unit comprises: a processor and a memory, the memory being communicatively coupled to the processor and storing processor-executable instructions)
Shalf and Pavagada are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shalf and Pavagada before him or her to modify the Shalf’s system with Pavagada’s teaching. The motivation for doing so would be (Pavagada [0002]) optimizing resource utilization in an embedded computing system executing a number of AI applications.
Regarding Claim 7, Shalf teaches
define a remote address range for a plurality of memories based on the runtime memory requirements, wherein each memory in the plurality of memories corresponds to a processor in a plurality of processors; (Shalf [0014] The processor cores 110 are interconnected via a Network-on-Chip (NoC) architecture. The NoC connects the processor cores 100 to each other to enable inter-processor communication and memory addressing. [0017] Each of the processor cores 110 includes a local memory 114 and a local cache 118. [0018]  Each of the local memories 114 is located in a different location. Thus, each of the local memories 114 is a distance away from any other location, e.g. the location of a particular processor core 110. Different local memories 114 are different distances from a particular processor core 110. [0064] Cache coherence is also supported for explicitly labeled address-ranges (e.g., a subset of the entire address range), in order to isolate snooping traffic required if the entire address range were made cache-coherent.)
and define a shared address range for the plurality of memories based on the runtime memory requirements, wherein the shared address range is aliased. (Shalf [0059] As for the local memory 114, the cache-lines can be tagged as shared or exclusive. Lines tagged as exclusive may not invoke the cache-coherence protocol to reduce overhead on the on-chip communication network, whereas lines tagged as shared may maintain on-chip coherence as a Non-Uniform Cache Architecture (NUCA) organization.  [0064] Cache coherence is also supported for explicitly labeled address-ranges (e.g., a subset of the entire address range), in order to isolate snooping traffic required if the entire address range were made cache-coherent.)
Shalf does not teach At least one computer readable storage medium comprising a set of instructions, which when executed by a computing system, cause the computing system to: determine runtime memory requirements of an artificial intelligence (AI) application; define a shared address range for the plurality of memories based on the runtime memory requirements
However, Pavagada teaches At least one computer readable storage medium comprising a set of instructions, which when executed by a computing system, cause the computing system to: determine runtime memory requirements of an artificial intelligence (AI) application; define a shared address range for the plurality of memories based on the runtime memory requirements (Pavagada [0080] a non-transitory computer-readable storage medium may store instructions for execution by one or more processors, including instructions for causing the processor(s) to perform steps or stages consistent with the embodiments described herein. [0010] detecting, by an optimization unit comprising processing circuitry and/or executable instructions configured in the embedded computing system, a launch of an AI application on the embedded computing system; retrieving a runtime profile corresponding to the AI application, the runtime profile indicating resource requirements for executing the AI application; and configuring a runtime environment of the embedded computing system for the AI application based on the runtime profile corresponding to the AI application. [0033] In an embodiment, the runtime environment 107 may correspond, for example, to a runtime state of the embedded computing system and may include libraries of various hardware resources 109 and software resources 111. As an example, the hardware resources 109 may include computing units and memory units.) 
Shalf and Pavagada are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shalf and Pavagada before him or her to modify the Shalf’s system with Pavagada’s teaching. The motivation for doing so would be (Pavagada [0002]) optimizing resource utilization in an embedded computing system executing a number of AI applications.
Shalf-Pavagada does not teach wherein the shared address range is aliased.
However, Kirk teaches wherein the shared address range is aliased. (Kirk Col. 9 line 67-Col. 10, line 3: In addition, the cache can be partitioned into eight individual caches each owned by one or more processes. This is done by restricting the cache hash range such that no two processes overlap.) (i.e. the disclosed cache hash range renders obvious of the claims aliased because hash creates aliased address)
Shalf, Pavagada and Kirk are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shalf, Pavagada and Kirk before him or her to modify the Shalf-Pavagada’s system with Kirk’s teaching. The motivation for doing so would be (Kirk Col. 2, lines 34-39) The cache system provides a way of protecting a task's cache region to prevent other tasks in a multitasking environment from perturbing the cache, thus allowing all the benefits of a cache while also providing predictable cache execution times as necessary in real-time system performance.
Regarding Claim 8, Shalf, Pavagada and Kirk teach
The at least one computer readable storage medium of claim 7, wherein the instructions, when executed, further cause the computing system to configure memory mapping hardware to access the remote address range in a linear sequence. Shalf teaches remote address range (Shalf [0017, 0064] processor cores includes a local memory.  Each of the local memories is located in a different location in different distances from a particular processor core. Cache coherence is also supported for explicitly labeled address-ranges) (Kirk Col. 2, lines 46-50: The invention can be employed in a traditional computer system having a processor unit, a main memory and a cache memory buffer, by providing logic for remapping the cache memory buffer, and a plurality of registers for containing remapping information. Col. 13, lines 26-33:  Under the SMART cache partitioning scheme, a cache of size C is divided into S segments. These segments are then allocated to the N tasks in an active task set, where N may be greater than, equal to, or less than S. The cache is partitioned. so that a portion of the segments are contained in one partition referred to as the shared partition, and the remainder of the segments form the private partitions that are assigned to the performance-critical tasks (see FIG. 4 ).) (i.e. the mapping in Fig. 4 for partition 0-partition 6 are private partitions in a linear sequence)
Shalf, Pavagada and Kirk are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shalf, Pavagada and Kirk before him or her to modify the Shalf-Pavagada’s system with Kirk’s teaching. The motivation for doing so would be (Kirk Col. 2, lines 34-39) The cache system provides a way of protecting a task's cache region to prevent other tasks in a multitasking environment from perturbing the cache, thus allowing all the benefits of a cache while also providing predictable cache execution times as necessary in real-time system performance.
Regarding Claim 9, Shalf, Pavagada and Kirk teach
The at least one computer readable storage medium of claim 7, wherein the instructions, when executed, further cause the computing system to configure memory mapping hardware to access the shared address range in a hashed sequence. Shalf teaches shared address range  (Shalf [0059, 0064] As for the local memory, the cache-lines can be tagged as shared or exclusive. Cache coherence is also supported for explicitly labeled address-ranges)  (Kirk Col. 2, lines 46-50: The invention can be employed in a traditional computer system having a processor unit, a main memory and a cache memory buffer, by providing logic for remapping the cache memory buffer, and a plurality of registers for containing remapping information. Col. 13, lines 26-33:  Under the SMART cache partitioning scheme, a cache of size C is divided into S segments. These segments are then allocated to the N tasks in an active task set, where N may be greater than, equal to, or less than S. The cache is partitioned. so that a portion of the segments are contained in one partition referred to as the shared partition, and the remainder of the segments form the private partitions that are assigned to the performance-critical tasks (see FIG. 4 ). Col. 9 line 67-Col. 10, line 3: In addition, the cache can be partitioned into eight individual caches each owned by one or more processes. This is done by restricting the cache hash range such that no two processes overlap.) (i.e. the mapping in Fig. 4 for shared partition, cache hash range is in a hashed sequence)
Shalf, Pavagada and Kirk are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shalf, Pavagada and Kirk before him or her to modify the Shalf-Pavagada’s system with Kirk’s teaching. The motivation for doing so would be (Kirk Col. 2, lines 34-39) The cache system provides a way of protecting a task's cache region to prevent other tasks in a multitasking environment from perturbing the cache, thus allowing all the benefits of a cache while also providing predictable cache execution times as necessary in real-time system performance.
Regarding Claim 10, Shalf, Pavagada and Kirk teach
The at least one computer readable storage medium of claim 7, wherein to define the remote address range and the shared address range, the instructions, when executed, further cause the computing system to create partitions in each of the plurality of memories. Shalf teaches remote address range and the shared address range (Shalf [0017-0018, 0059, 0064] processor cores includes a local memory. Each of the local memories is located in a different location in different distances from a particular processor core. As for the local memory, the cache-lines can be tagged as shared or exclusive. Cache coherence is also supported for explicitly labeled address-ranges) plurality of memories (Shalf [0017-0018] processor cores includes a local memory. Each of the local memories is located in a different location in different distances from a particular processor core.) (Kirk Col. 13, lines 26-33:  Under the SMART cache partitioning scheme, a cache of size C is divided into S segments. These segments are then allocated to the N tasks in an active task set, where N may be greater than, equal to, or less than S. The cache is partitioned. so that a portion of the segments are contained in one partition referred to as the shared partition, and the remainder of the segments form the private partitions that are assigned to the performance-critical tasks)
Shalf, Pavagada and Kirk are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shalf, Pavagada and Kirk before him or her to modify the Shalf-Pavagada’s system with Kirk’s teaching. The motivation for doing so would be (Kirk Col. 2, lines 34-39) The cache system provides a way of protecting a task's cache region to prevent other tasks in a multitasking environment from perturbing the cache, thus allowing all the benefits of a cache while also providing predictable cache execution times as necessary in real-time system performance.
Regarding Claim 11, Shalf, Pavagada and Kirk teach
The at least one computer readable storage medium of claim 10, wherein the partitions are to be identical across the plurality of memories. Shalf teaches plurality of memories(Shalf [0017-0018] processor cores includes a local memory. Each of the local memories is located in a different location in different distances from a particular processor core.) and Kirk teaches the SMART cache partitioning scheme (Kirk Col. 13, lines 26-33). (i.e. apply the SMART cache partitioning scheme to each and every of the plurality of memories, then the partitions of the plurality of memories are identical.)
Shalf, Pavagada and Kirk are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shalf, Pavagada and Kirk before him or her to modify the Shalf-Pavagada’s system with Kirk’s teaching. The motivation for doing so would be (Kirk Col. 2, lines 34-39) The cache system provides a way of protecting a task's cache region to prevent other tasks in a multitasking environment from perturbing the cache, thus allowing all the benefits of a cache while also providing predictable cache execution times as necessary in real-time system performance.
Regarding Claim 12, Shalf, Pavagada and Kirk teach
The at least one computer readable storage medium of claim 7, wherein to determine the runtime memory requirements, the instructions, when executed, further cause the computing system to compile the Al application for execution on one or more of the plurality of processors. (Pavagada [0010] detecting, by an optimization unit comprising processing circuitry and/or executable instructions configured in the embedded computing system, a launch of an AI application on the embedded computing system; retrieving a runtime profile corresponding to the AI application, the runtime profile indicating resource requirements for executing the AI application; and configuring a runtime environment of the embedded computing system for the AI application based on the runtime profile corresponding to the AI application. [0011] The optimization unit comprises: a processor and a memory, the memory being communicatively coupled to the processor and storing processor-executable instructions)
Shalf and Pavagada are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shalf and Pavagada before him or her to modify the Shalf’s system with Pavagada’s teaching. The motivation for doing so would be (Pavagada [0002]) optimizing resource utilization in an embedded computing system executing a number of AI applications.
Regarding Claim 13, Shalf teaches
A semiconductor apparatus comprising: one or more substrates; and logic coupled to the one or more substrates, wherein the logic is implemented at least partly in one or more of configurable or fixed-functionality hardware, the logic to: (Shalf [0025] In one embodiment, the processor cores 110 (including the local memories 114 and local caches 118) reside on a common carrier substrate, such as, for example, an integrated circuit ("IC") die substrate, a multi-chip module substrate, or the like.)
access a remote address range in a linear sequence, wherein the remote address range is associated with a plurality of memories, and wherein each memory in the plurality of memories is to correspond to a processor in a plurality of processors; (Shalf [0014] The processor cores 110 are interconnected via a Network-on-Chip (NoC) architecture. The NoC connects the processor cores 100 to each other to enable inter-processor communication and memory addressing. [0017] Each of the processor cores 110 includes a local memory 114 and a local cache 118. [0018]  Each of the local memories 114 is located in a different location. Thus, each of the local memories 114 is a distance away from any other location, e.g. the location of a particular processor core 110. Different local memories 114 are different distances from a particular processor core 110. [0064] Cache coherence is also supported for explicitly labeled address-ranges (e.g., a subset of the entire address range), in order to isolate snooping traffic required if the entire address range were made cache-coherent.)
and access a shared address range in a hashed sequence, wherein the shared address range is associated with the plurality of memories, (Shalf [0059] As for the local memory 114, the cache-lines can be tagged as shared or exclusive. Lines tagged as exclusive may not invoke the cache-coherence protocol to reduce overhead on the on-chip communication network, whereas lines tagged as shared may maintain on-chip coherence as a Non-Uniform Cache Architecture (NUCA) organization.  [0064] Cache coherence is also supported for explicitly labeled address-ranges (e.g., a subset of the entire address range), in order to isolate snooping traffic required if the entire address range were made cache-coherent.)
and wherein a partition between the remote address range and the shared address range is variable based on runtime memory requirements of an artificial intelligence (AI) application to be executed on one or more of the plurality of processors. (Shalf [0033] The multiple-core processor 100 may provide direct hardware support for Partitioned Global Address Space (PGAS) on-chip.)
Shalf does not teach variable based on runtime memory requirements of an artificial intelligence (AI) application to be executed on one or more of the plurality of processors.
However, Pavagada teaches variable based on runtime memory requirements of an artificial intelligence (AI) application to be executed on one or more of the plurality of processors. (Pavagada [0010] detecting, by an optimization unit comprising processing circuitry and/or executable instructions configured in the embedded computing system, a launch of an AI application on the embedded computing system; retrieving a runtime profile corresponding to the AI application, the runtime profile indicating resource requirements for executing the AI application; and configuring a runtime environment of the embedded computing system for the AI application based on the runtime profile corresponding to the AI application. [0033] In an embodiment, the runtime environment 107 may correspond, for example, to a runtime state of the embedded computing system and may include libraries of various hardware resources 109 and software resources 111. As an example, the hardware resources 109 may include computing units and memory units.) 
Shalf and Pavagada are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shalf and Pavagada before him or her to modify the Shalf’s system with Pavagada’s teaching. The motivation for doing so would be (Pavagada [0002]) optimizing resource utilization in an embedded computing system executing a number of AI applications.
Shalf-Pavagada does not teach access a remote address range in a linear sequence, access a shared address range in a hashed sequence, a partition between the remote address range and the shared address range
However, Kirk teaches access a remote address range in a linear sequence, (Kirk Col. 2, lines 46-50: The invention can be employed in a traditional computer system having a processor unit, a main memory and a cache memory buffer, by providing logic for remapping the cache memory buffer, and a plurality of registers for containing remapping information. Col. 13, lines 26-33:  Under the SMART cache partitioning scheme, a cache of size C is divided into S segments. These segments are then allocated to the N tasks in an active task set, where N may be greater than, equal to, or less than S. The cache is partitioned. so that a portion of the segments are contained in one partition referred to as the shared partition, and the remainder of the segments form the private partitions that are assigned to the performance-critical tasks (see FIG. 4 ).) (i.e. the mapping in Fig. 4 for partition 0-partition 6 are private partitions in a linear sequence)
access a shared address range in a hashed sequence, (Kirk Col. 2, lines 46-50: The invention can be employed in a traditional computer system having a processor unit, a main memory and a cache memory buffer, by providing logic for remapping the cache memory buffer, and a plurality of registers for containing remapping information. Col. 13, lines 26-33:  Under the SMART cache partitioning scheme, a cache of size C is divided into S segments. These segments are then allocated to the N tasks in an active task set, where N may be greater than, equal to, or less than S. The cache is partitioned. so that a portion of the segments are contained in one partition referred to as the shared partition, and the remainder of the segments form the private partitions that are assigned to the performance-critical tasks (see FIG. 4 ). Col. 9 line 67-Col. 10, line 3: In addition, the cache can be partitioned into eight individual caches each owned by one or more processes. This is done by restricting the cache hash range such that no two processes overlap.) (i.e. the mapping in Fig. 4 for shared partition, cache hash range is in a hashed sequence) 
a partition between the remote address range and the shared address range (Kirk Col. 13, lines 26-33:  Under the SMART cache partitioning scheme, a cache of size C is divided into S segments. These segments are then allocated to the N tasks in an active task set, where N may be greater than, equal to, or less than S. The cache is partitioned. so that a portion of the segments are contained in one partition referred to as the shared partition, and the remainder of the segments form the private partitions that are assigned to the performance-critical tasks)
Shalf, Pavagada and Kirk are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shalf, Pavagada and Kirk before him or her to modify the Shalf-Pavagada’s system with Kirk’s teaching. The motivation for doing so would be (Kirk Col. 2, lines 34-39) The cache system provides a way of protecting a task's cache region to prevent other tasks in a multitasking environment from perturbing the cache, thus allowing all the benefits of a cache while also providing predictable cache execution times as necessary in real-time system performance.
Regarding Claim 14, Shalf, Pavagada and Kirk teach
The semiconductor apparatus of claim 13, wherein to access the shared address range in the hashed sequence, the logic is to convert aliased addresses in the shared address range into hashed addresses. (Kirk Col. 9 line 67-Col. 10, line 3: In addition, the cache can be partitioned into eight individual caches each owned by one or more processes. This is done by restricting the cache hash range such that no two processes overlap. Col. 20, lines 19-20: The on-chip memory management unit provides a 64 entry fully-associative translation lookaside buffer (TLB). Col. 20, lines 26-28: The second TLB access only occurs when the instruction requires a data access to memory (i.e. load/store))
Shalf, Pavagada and Kirk are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shalf, Pavagada and Kirk before him or her to modify the Shalf-Pavagada’s system with Kirk’s teaching. The motivation for doing so would be (Kirk Col. 2, lines 34-39) The cache system provides a way of protecting a task's cache region to prevent other tasks in a multitasking environment from perturbing the cache, thus allowing all the benefits of a cache while also providing predictable cache execution times as necessary in real-time system performance.
Regarding Claim 18, Shalf, Pavagada and Kirk teach
The semiconductor apparatus of claim 14, wherein the hashed addresses are to be distributed across the plurality of memories. Shalf teaches inter-processor communication and memory addressing of plurality of memories (Shalf [0014, 0017] The processor cores 110 are interconnected via a Network-on-Chip (NoC) architecture. The NoC connects the processor cores 100 to each other to enable inter-processor communication and memory addressing. Each of the processor cores 110 includes a local memory 114 and a local cache 118.) and Kirk teaches hashed addresses (Kirk Col. 9 line 67-Col. 10, line 3: In addition, the cache can be partitioned into eight individual caches each owned by one or more processes. This is done by restricting the cache hash range such that no two processes overlap.)
Shalf, Pavagada and Kirk are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shalf, Pavagada and Kirk before him or her to modify the Shalf-Pavagada’s system with Kirk’s teaching. The motivation for doing so would be (Kirk Col. 2, lines 34-39) The cache system provides a way of protecting a task's cache region to prevent other tasks in a multitasking environment from perturbing the cache, thus allowing all the benefits of a cache while also providing predictable cache execution times as necessary in real-time system performance.
Regarding Claim 19, Shalf teaches
A method comprising: accessing, by memory mapping hardware, a remote address range in a linear sequence, wherein the remote address range is associated with a plurality of memories, and wherein each memory in the plurality of memories corresponds to a processor in a plurality of processors; (Shalf [0014] The processor cores 110 are interconnected via a Network-on-Chip (NoC) architecture. The NoC connects the processor cores 100 to each other to enable inter-processor communication and memory addressing. [0017] Each of the processor cores 110 includes a local memory 114 and a local cache 118. [0018]  Each of the local memories 114 is located in a different location. Thus, each of the local memories 114 is a distance away from any other location, e.g. the location of a particular processor core 110. Different local memories 114 are different distances from a particular processor core 110. [0064] Cache coherence is also supported for explicitly labeled address-ranges (e.g., a subset of the entire address range), in order to isolate snooping traffic required if the entire address range were made cache-coherent.)
and accessing, by the memory mapping hardware, a shared address range in a hashed sequence, wherein the shared address range is associated with the plurality of memories, (Shalf [0059] As for the local memory 114, the cache-lines can be tagged as shared or exclusive. Lines tagged as exclusive may not invoke the cache-coherence protocol to reduce overhead on the on-chip communication network, whereas lines tagged as shared may maintain on-chip coherence as a Non-Uniform Cache Architecture (NUCA) organization.  [0064] Cache coherence is also supported for explicitly labeled address-ranges (e.g., a subset of the entire address range), in order to isolate snooping traffic required if the entire address range were made cache-coherent.)
and wherein a partition between the remote address range and the shared address range is variable based on runtime memory requirements of an artificial intelligence (AI) application to be executed on one or more of the plurality of processors. (Shalf [0033] The multiple-core processor 100 may provide direct hardware support for Partitioned Global Address Space (PGAS) on-chip.)
Shalf does not teach variable based on runtime memory requirements of an artificial intelligence (AI) application to be executed on one or more of the plurality of processors.
However, Pavagada teaches variable based on runtime memory requirements of an artificial intelligence (AI) application to be executed on one or more of the plurality of processors. (Pavagada [0010] detecting, by an optimization unit comprising processing circuitry and/or executable instructions configured in the embedded computing system, a launch of an AI application on the embedded computing system; retrieving a runtime profile corresponding to the AI application, the runtime profile indicating resource requirements for executing the AI application; and configuring a runtime environment of the embedded computing system for the AI application based on the runtime profile corresponding to the AI application. [0033] In an embodiment, the runtime environment 107 may correspond, for example, to a runtime state of the embedded computing system and may include libraries of various hardware resources 109 and software resources 111. As an example, the hardware resources 109 may include computing units and memory units.) 
Shalf and Pavagada are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shalf and Pavagada before him or her to modify the Shalf’s system with Pavagada’s teaching. The motivation for doing so would be (Pavagada [0002]) optimizing resource utilization in an embedded computing system executing a number of AI applications.
Shalf-Pavagada does not teach access a remote address range in a linear sequence, access a shared address range in a hashed sequence, a partition between the remote address range and the shared address range
However, Kirk teaches access a remote address range in a linear sequence, (Kirk Col. 2, lines 46-50: The invention can be employed in a traditional computer system having a processor unit, a main memory and a cache memory buffer, by providing logic for remapping the cache memory buffer, and a plurality of registers for containing remapping information. Col. 13, lines 26-33:  Under the SMART cache partitioning scheme, a cache of size C is divided into S segments. These segments are then allocated to the N tasks in an active task set, where N may be greater than, equal to, or less than S. The cache is partitioned. so that a portion of the segments are contained in one partition referred to as the shared partition, and the remainder of the segments form the private partitions that are assigned to the performance-critical tasks (see FIG. 4 ).) (i.e. the mapping in Fig. 4 for partition 0-partition 6 are private partitions in a linear sequence)
access a shared address range in a hashed sequence, (Kirk Col. 2, lines 46-50: The invention can be employed in a traditional computer system having a processor unit, a main memory and a cache memory buffer, by providing logic for remapping the cache memory buffer, and a plurality of registers for containing remapping information. Col. 13, lines 26-33:  Under the SMART cache partitioning scheme, a cache of size C is divided into S segments. These segments are then allocated to the N tasks in an active task set, where N may be greater than, equal to, or less than S. The cache is partitioned. so that a portion of the segments are contained in one partition referred to as the shared partition, and the remainder of the segments form the private partitions that are assigned to the performance-critical tasks (see FIG. 4 ). Col. 9 line 67-Col. 10, line 3: In addition, the cache can be partitioned into eight individual caches each owned by one or more processes. This is done by restricting the cache hash range such that no two processes overlap.) (i.e. the mapping in Fig. 4 for shared partition, cache hash range is in a hashed sequence) 
a partition between the remote address range and the shared address range (Kirk Col. 13, lines 26-33:  Under the SMART cache partitioning scheme, a cache of size C is divided into S segments. These segments are then allocated to the N tasks in an active task set, where N may be greater than, equal to, or less than S. The cache is partitioned. so that a portion of the segments are contained in one partition referred to as the shared partition, and the remainder of the segments form the private partitions that are assigned to the performance-critical tasks)
Shalf, Pavagada and Kirk are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shalf, Pavagada and Kirk before him or her to modify the Shalf-Pavagada’s system with Kirk’s teaching. The motivation for doing so would be (Kirk Col. 2, lines 34-39) The cache system provides a way of protecting a task's cache region to prevent other tasks in a multitasking environment from perturbing the cache, thus allowing all the benefits of a cache while also providing predictable cache execution times as necessary in real-time system performance.
Regarding Claim 20, Shalf, Pavagada and Kirk teach
The method of claim 19, wherein accessing the shared address range in the hashed sequence includes converting aliased addresses in the shared address range into hashed addresses. (Kirk Col. 9 line 67-Col. 10, line 3: In addition, the cache can be partitioned into eight individual caches each owned by one or more processes. This is done by restricting the cache hash range such that no two processes overlap. Col. 20, lines 19-20: The on-chip memory management unit provides a 64 entry fully-associative translation lookaside buffer (TLB). Col. 20, lines 26-28: The second TLB access only occurs when the instruction requires a data access to memory (i.e. load/store))
Shalf, Pavagada and Kirk are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shalf, Pavagada and Kirk before him or her to modify the Shalf-Pavagada’s system with Kirk’s teaching. The motivation for doing so would be (Kirk Col. 2, lines 34-39) The cache system provides a way of protecting a task's cache region to prevent other tasks in a multitasking environment from perturbing the cache, thus allowing all the benefits of a cache while also providing predictable cache execution times as necessary in real-time system performance.
Regarding Claim 24, Shalf, Pavagada and Kirk teach
The method of claim 20, wherein the hashed addresses are to be distributed across the plurality of memories. Shalf teaches inter-processor communication and memory addressing of plurality of memories (Shalf [0014, 0017] The processor cores 110 are interconnected via a Network-on-Chip (NoC) architecture. The NoC connects the processor cores 100 to each other to enable inter-processor communication and memory addressing. Each of the processor cores 110 includes a local memory 114 and a local cache 118.) and Kirk teaches hashed addresses  (Kirk Col. 9 line 67-Col. 10, line 3: In addition, the cache can be partitioned into eight individual caches each owned by one or more processes. This is done by restricting the cache hash range such that no two processes overlap.)
Shalf, Pavagada and Kirk are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shalf, Pavagada and Kirk before him or her to modify the Shalf-Pavagada’s system with Kirk’s teaching. The motivation for doing so would be (Kirk Col. 2, lines 34-39) The cache system provides a way of protecting a task's cache region to prevent other tasks in a multitasking environment from perturbing the cache, thus allowing all the benefits of a cache while also providing predictable cache execution times as necessary in real-time system performance.
Claim(s) 15-17, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shalf et al. (US 20140281243 A1), in view of Pavagada et al. (US 20220066829 A1), further in view of Kirk (US 5875464 A), further in view of Bao (US 9063825 B1).  
Regarding Claim 15, Shalf, Pavagada and Kirk teach
The semiconductor apparatus of claim 14, wherein to convert the aliased addresses, the logic is to: shift one or more line selection bits of the aliased addresses to processor selection locations; and shift one or more processor selection bits of the aliased addresses to line selection locations. Shalf-Pavagada-Kirk teaches multi-core inter-processor communication and memory addressing (Shalf [0014] The processor cores 110 are interconnected via a Network-on-Chip (NoC) architecture. The NoC connects the processor cores 100 to each other to enable inter-processor communication and memory addressing), aliased address/cache hashing range (Kirk Col. 9 line 67-Col. 10, line 3: In addition, the cache can be partitioned into eight individual caches each owned by one or more processes. This is done by restricting the cache hash range such that no two processes overlap) and convert the aliased address (Kirk Col. 9 line 67-Col. 10, line 3: In addition, the cache can be partitioned into eight individual caches each owned by one or more processes. This is done by restricting the cache hash range such that no two processes overlap. Kirk Col. 20, lines 19-20:The on-chip memory management unit provides a 64 entry fully-associative translation lookaside buffer (TLB)).
Shalf-Pavagada-Kirk does not teach shift one or more line selection bits; shift one or more processor selection bits.
	However, Bao teaches shift one or more line selection bits; shift one or more processor selection bits. (Bao Col. 30, lines 49-52: The hash-for-home technique described above can be used for choosing the home cache for a given cache line, distributing the home cache locations for multiple cache lines in a page across multiple respective processors. Col. 30, lines 57-59: References to distinct addresses will likely run in parallel. The lookup to find the lock is also efficient, because the lookup uses a shift and mask operation on the VA)
Shalf, Pavagada, Kirk and Bao are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shalf, Pavagada, Kirk and Bao before him or her to modify the Shalf-Pavagada-Kirk’s system with Bao’s teaching. The motivation for doing so would be (Bao Col. 1, lines 29-31) The designated portion is selected to exclude one or more highest order bits and bits that correspond to a cache line associated with the memory address.
Regarding Claim 16, Shalf, Pavagada and Kirk teach
The semiconductor apparatus of claim 14, wherein to convert the aliased addresses, the logic is to zero a most significant bit of the aliased addresses. Shalf-Pavagada-Kirk teaches convert the aliased addresses (Kirk Col. 9 line 67-Col. 10, line 3: In addition, the cache can be partitioned into eight individual caches each owned by one or more processes. This is done by restricting the cache hash range such that no two processes overlap. Kirk Col. 20, lines 19-20:The on-chip memory management unit provides a 64 entry fully-associative translation lookaside buffer (TLB)).
Shalf-Pavagada-Kirk does not teach the logic is to zero a most significant bit of the aliased addresses.
However, Bao teaches the logic is to zero a most significant bit of the aliased addresses. (Bao Col. 1, lines 29-31: The designated portion is selected to exclude one or more highest order bits and bits that correspond to a cache line associated with the memory address.)
Shalf, Pavagada, Kirk and Bao are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shalf, Pavagada, Kirk and Bao before him or her to modify the Shalf-Pavagada-Kirk’s system with Bao’s teaching. The motivation for doing so would be (Bao Col. 1, lines 29-31) The designated portion is selected to exclude one or more highest order bits and bits that correspond to a cache line associated with the memory address.
Regarding Claim 17, Shalf, Pavagada and Kirk teach
The semiconductor apparatus of claim 14, wherein to convert the aliased addresses, the logic is to conduct a copy of one or more offset bits of the aliased addresses to offset bit locations, wherein the copy bypasses modifications of the one or more offset bits. Shalf-Pavagada-Kirk teaches convert the aliased addresses (Kirk Col. 9 line 67-Col. 10, line 3: In addition, the cache can be partitioned into eight individual caches each owned by one or more processes. This is done by restricting the cache hash range such that no two processes overlap. Kirk Col. 20, lines 19-20:The on-chip memory management unit provides a 64 entry fully-associative translation lookaside buffer (TLB)).
Shalf-Pavagada-Kirk does not teach the logic is to conduct a copy of one or more offset bits of the aliased addresses to offset bit locations, wherein the copy bypasses modifications of the one or more offset bits.
However, Bao teaches the logic is to conduct a copy of one or more offset bits of the aliased addresses to offset bit locations, wherein the copy bypasses modifications of the one or more offset bits. (Bao Col. 60, lines 56-60: In an exemplary multicore system, each core stores a 128 entry "address mapping table". Each entry has three fields: [tile_coord_A, tile_coord_B, fract]. The `fract` value is a 7 bit number and represents the proportion of lines that go to tile_coord_A versus tile_coord_b. Col. 61, lines 10-18: The `mask` and `offset` fields can be used to modify the hashT( ) function such that different TLB entries can choose to hash across different portions of the address mapping table. This is accomplished by evaluating hashT_new(address)=(hashT(address) & ((mask&lt;&lt;3)|0b111))+(offset&lt;&lt;3). In other words, the new hash value is the original hash value, masked by a 7-bit value with `mask` in the high 4 bits and 1s in the low three bits, and added to a 7-bit value with offset in the high 4 bits and 0s in the low three bits.) (i.e. mask added and the offset bits not modified)
Shalf, Pavagada, Kirk and Bao are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shalf, Pavagada, Kirk and Bao before him or her to modify the Shalf-Pavagada-Kirk’s system with Bao’s teaching. The motivation for doing so would be (Bao Col. 1, lines 29-31) The designated portion is selected to exclude one or more highest order bits and bits that correspond to a cache line associated with the memory address.
Regarding Claim 21, Shalf, Pavagada and Kirk teach
The method of claim 20, wherein converting the aliased addresses includes: shifting one or more line selection bits of the aliased addresses to processor selection locations; and shifting one or more processor selection bits of the aliased addresses to line selection locations. Shalf-Pavagada-Kirk teaches multi-core inter-processor communication and memory addressing (Shalf [0014] The processor cores 110 are interconnected via a Network-on-Chip (NoC) architecture. The NoC connects the processor cores 100 to each other to enable inter-processor communication and memory addressing), aliased address/cache hashing range (Kirk Col. 9 line 67-Col. 10, line 3: In addition, the cache can be partitioned into eight individual caches each owned by one or more processes. This is done by restricting the cache hash range such that no two processes overlap) and convert the aliased address (Kirk Col. 9 line 67-Col. 10, line 3: In addition, the cache can be partitioned into eight individual caches each owned by one or more processes. This is done by restricting the cache hash range such that no two processes overlap. Kirk Col. 20, lines 19-20:The on-chip memory management unit provides a 64 entry fully-associative translation lookaside buffer (TLB)).
Shalf-Pavagada-Kirk does not teach shifting one or more line selection bits; shifting one or more processor selection bits.
	However, Bao teaches shifting one or more line selection bits; shifting one or more processor selection bits. (Bao Col. 30, lines 49-52: The hash-for-home technique described above can be used for choosing the home cache for a given cache line, distributing the home cache locations for multiple cache lines in a page across multiple respective processors. Col. 30, lines 57-59: References to distinct addresses will likely run in parallel. The lookup to find the lock is also efficient, because the lookup uses a shift and mask operation on the VA)
Shalf, Pavagada, Kirk and Bao are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shalf, Pavagada, Kirk and Bao before him or her to modify the Shalf-Pavagada-Kirk’s system with Bao’s teaching. The motivation for doing so would be (Bao Col. 1, lines 29-31) The designated portion is selected to exclude one or more highest order bits and bits that correspond to a cache line associated with the memory address.
Regarding Claim 22, Shalf, Pavagada and Kirk teach
The method of claim 20, wherein converting the aliased addresses includes zeroing a most significant bit of the aliased addresses. Shalf-Pavagada-Kirk teaches  converting the aliased addresses (Kirk Col. 9 line 67-Col. 10, line 3: In addition, the cache can be partitioned into eight individual caches each owned by one or more processes. This is done by restricting the cache hash range such that no two processes overlap. Kirk Col. 20, lines 19-20:The on-chip memory management unit provides a 64 entry fully-associative translation lookaside buffer (TLB)).
Shalf-Pavagada-Kirk does not teach zeroing a most significant bit of the aliased addresses.
However, Bao teaches zeroing a most significant bit of the aliased addresses. (Bao Col. 1, lines 29-31: The designated portion is selected to exclude one or more highest order bits and bits that correspond to a cache line associated with the memory address.)
Shalf, Pavagada, Kirk and Bao are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shalf, Pavagada, Kirk and Bao before him or her to modify the Shalf-Pavagada-Kirk’s system with Bao’s teaching. The motivation for doing so would be (Bao Col. 1, lines 29-31) The designated portion is selected to exclude one or more highest order bits and bits that correspond to a cache line associated with the memory address.
Regarding Claim 23, Shalf, Pavagada and Kirk teach
The method of claim 20, wherein converting the aliased addresses includes conducting a copy of one or more offset bits of the aliased addresses to offset bit locations, wherein the copy bypasses modifications of the one or more offset bits. Shalf-Pavagada-Kirk teaches  converting the aliased addresses (Kirk Col. 9 line 67-Col. 10, line 3: In addition, the cache can be partitioned into eight individual caches each owned by one or more processes. This is done by restricting the cache hash range such that no two processes overlap. Kirk Col. 20, lines 19-20:The on-chip memory management unit provides a 64 entry fully-associative translation lookaside buffer (TLB)).
Shalf-Pavagada-Kirk does not teach conducting a copy of one or more offset bits of the aliased addresses to offset bit locations, wherein the copy bypasses modifications of the one or more offset bits.
However, Bao teaches conducting a copy of one or more offset bits of the aliased addresses to offset bit locations, wherein the copy bypasses modifications of the one or more offset bits. (Bao Col. 60, lines 56-60: In an exemplary multicore system, each core stores a 128 entry "address mapping table". Each entry has three fields: [tile_coord_A, tile_coord_B, fract]. The `fract` value is a 7 bit number and represents the proportion of lines that go to tile_coord_A versus tile_coord_b. Col. 61, lines 10-18: The `mask` and `offset` fields can be used to modify the hashT( ) function such that different TLB entries can choose to hash across different portions of the address mapping table. This is accomplished by evaluating hashT_new(address)=(hashT(address) & ((mask&lt;&lt;3)|0b111))+(offset&lt;&lt;3). In other words, the new hash value is the original hash value, masked by a 7-bit value with `mask` in the high 4 bits and 1s in the low three bits, and added to a 7-bit value with offset in the high 4 bits and 0s in the low three bits.) (i.e. mask added and the offset bits not modified)
Shalf, Pavagada, Kirk and Bao are analogous art because they are from the same field of endeavor of memory control. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Shalf, Pavagada, Kirk and Bao before him or her to modify the Shalf-Pavagada-Kirk’s system with Bao’s teaching. The motivation for doing so would be (Bao Col. 1, lines 29-31) The designated portion is selected to exclude one or more highest order bits and bits that correspond to a cache line associated with the memory address.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                        
/GAUTAM SAIN/Primary Examiner, Art Unit 2135